Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20      PageID.1197     Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MATTHEW CRUMLEY,

            Petitioner,                          Case No. 2:17-cv-12497

               v.                         UNITED STATES DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
JACK KOWALSKI,

         Respondent.
___________________________/

   OPINION AND ORDER GRANTING PETITIONER’S MOTION TO
  WITHDRAW THE PETITION FOR WRIT OF HABEAS CORPUS [#14]

                                I.    INTRODUCTION

      Matthew Crumley (“Petitioner”), presently incarcerated at the Kinross

Correctional Facility in Kincheloe, Michigan, filed a petition for writ of habeas

corpus filed pursuant to 28 U.S.C.§ 2254. ECF No. 1. Petitioner challenges his

conviction for armed robbery, MICH. COMP. LAWS § 750.529; and third degree

fleeing and eluding a police officer, MICH. COMP. LAWS § 257.602(a)(3)(a). Id. at

PageID.1.

      Presently before the Court is Petitioner’s Motion to Withdraw the Petition for

Writ of Habeas Corpus. ECF No. 14. For the reasons that follow, the Court will

GRANT Petitioner’s Motion [#14] and will dismiss his Petition without prejudice.
Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20       PageID.1198    Page 2 of 6




                                II.    BACKGROUND

      Petitioner was convicted by a jury in the Macomb County Circuit Court.

People v. Crumley, No. 325712, 2016 WL 3542340, at *1 (Mich. Ct. App. June 28,

2016). Petitioner filed an appeal of right, raising claims that are included in his

current habeas petition. Id. The Michigan Court of Appeals affirmed his conviction,

but remanded the case to the Macomb County Circuit Court for the judge to

determine whether Petitioner should be re-sentenced, in light of the Michigan

Supreme Court’s decision in People v. Lockridge, 870 N.W.2d 502, 521 (Mich.

2015). In Lockridge, the Michigan Supreme Court held that Michigan’s Sentencing

Guidelines scheme violates the Sixth Amendment right to a jury trial. Id. Petitioner

claims that his application for leave to appeal was rejected as being untimely filed

by the Michigan Supreme Court. See ECF No. 1, PageID.2; see also People v.

Crumley, 880 N.W.2d 541 (Mich. 2016).

      Petitioner claims that the trial court on remand denied his request to be re-

sentenced. ECF No. 1, PageID.7. Petitioner has filed an appeal from the denial of

his request to be re-sentenced with the Michigan Court of Appeals, which remains

pending with that court. Id.




                                         2
Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20         PageID.1199    Page 3 of 6




       On July 28, 2017, Petitioner filed a petition for writ of habeas corpus.1

Petitioner seeks habeas relief on the four grounds that he raised before the Michigan

Court of Appeals on his appeal of right. Id. at PageID.6–11. In his instant Motion,

Petitioner seeks to withdraw his case. ECF No. 14.

                                III.   LAW & ANALYSIS

       Pursuant to Federal Rule of Civil Procedure 41, a plaintiff may voluntarily

dismiss a suit “upon order of the court and upon such terms and conditions as the

court deems proper” after an answer or motion for summary judgment has been filed.

Fed. R. Civ. P. 41(a)(2).    “[A] voluntary dismissal without prejudice leaves the

situation as if the action had never been filed.”         Sherer v. Construcciones

Aeronauticas, S.A., 987 F.2d 1246, 1247 (6th Cir. 1993) (citation omitted). A

decision to grant or deny a voluntary dismissal is committed to the sound discretion

of the district court. See Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994).

“Generally, an abuse of discretion is found only where the defendant would suffer

‘plain legal prejudice’ as a result of a dismissal without prejudice, as opposed to

facing the mere prospect of a second lawsuit.” Id. (citing Cone v. West Virginia Pulp

& Paper Co., 330 U.S. 212, 217 (1947); Kovalic v. DEC Int'l, Inc., 855 F.2d 471,

473 (7th Cir. 1988)). Rule 41(a) applies to habeas corpus proceedings. See Williams


   1
     Under the prison mailbox rule, this Court assumes that Petitioner filed his
habeas petition on July 28, 2017, the date that it was signed and dated. See Towns v.
U.S., 190 F. 3d 468, 469 (6th Cir. 1999).
                                          3
Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20         PageID.1200     Page 4 of 6




v. Clarke, 82 F.3d 270, 272–73 (8th Cir. 1996); Doster v. Jones, 60 F.Supp.2d 1258,

1259 (M.D. Ala. 1999) (citing cases); see also Rule 11, Rules Governing Section

2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254 (“The Federal

Rules of Civil Procedure, to the extent that they are not inconsistent with these rules,

may be applied, when appropriate, to petitions filed under these rules.”).

      In determining whether or not a habeas petitioner is entitled to voluntarily

dismiss his petition without prejudice, federal courts must “ensure that the

petitioner’s ability to present claims of constitutional violations is not abridged

merely because the petitioner has unwittingly fallen into a procedural trap created

by the intricacies of habeas corpus law.” See Clark v. Tansy, 13 F. 3d 1407, 1409

(10th Cir. 1993); see also Cook v. New York State Div. Of Parole, 321 F. 3d 274,

282 (2d Cir. 2003) (after state prisoner’s § 2241 petition was converted by the court

into a § 2254 petition, prisoner would be allowed the opportunity to withdraw his

petition to avoid unintentionally exhausting his right to petition for habeas relief on

other grounds).

      The Court is cognizant that a habeas petitioner should not be permitted to

thwart the limitations on the filing of second or successive habeas petitions by

withdrawing his first habeas petition “as soon as it becomes evident that the district

court is going to dismiss it on the merits.” See Felder v. McVicar, 113 F. 3d 696,

698 (7th Cir. 1997). Unlike the habeas petitioner in Felder, Petitioner filed his


                                           4
Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20       PageID.1201    Page 5 of 6




motion to withdraw his habeas petition prior to any decision being rendered by the

Court. There is also no indication that Petitioner’s motion was filed in bad faith.

Accordingly, the Court will permit Petitioner to withdraw his petition for writ of

habeas corpus.

      Petitioner’s voluntary dismissal of his habeas action will completely terminate

the litigation in this case. See Long v. Board of Pardons and Paroles of Texas, 725

F. 2d 306, 306 (5th Cir. 1984). Because Petitioner is seeking to withdraw his habeas

petition pursuant to Federal Rule of Civil Procedure 41(a)(2), the dismissal will be

without prejudice. See Markham v. Anderson, 465 F. Supp. 541, 543 (E.D. Mich.

1979).

                            IV.   CONCLUSION & ORDER

      For the reasons discussed herein, it is ORDERED that Petitioner’s Motion to

Withdraw the Petition for Writ of Habeas Corpus [#14].

      IT IS FURTHER ORDERED that Petitioner’s petition for writ of habeas

corpus (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED.

Dated: September 17, 2020
                                                    /s/Gershwin A. Drain
                                                    GERSHWIN A. DRAIN
                                                    United States District Judge




                                         5
Case 2:17-cv-12497-GAD-SDD ECF No. 15 filed 09/17/20    PageID.1202    Page 6 of 6




                         CERTIFICATE OF SERVICE

   A Copy of this Order was served on Matthew Crumley, No. 869965, Kinross
 Correctional Facility, 4533 W. Industrial Park Drive, Kincheloe, Michigan 49786
           on September 17, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                   Deputy Clerk




                                        6
